DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each release liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "each said pressure sensitive transfer adhesive member being covered by a release liner" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the exposed face of side pressure sensitive transfer adhesive material member" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the pressure sensitive transfer adhesive material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pressure sensitive transfer adhesive material " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the pressure sensitive transfer adhesive material " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the pressure sensitive transfer adhesive material " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is noted regarding the 35 U.S.C. 112(b) rejections above over claims 4-15 the pressure sensitive transfer adhesive is referred to in these claims as “pressure sensitive transfer adhesive” (e.g. see claim 4, line 1), “pressure sensitive transfer adhesive member” (e.g. see claim 4, line 4), “pressure sensitive transfer adhesive material members” / “pressure sensitive transfer adhesive material member” (e.g. see claim 4, line 5), and “pressure sensitive transfer adhesive material” (e.g. see claim 7, line 3) creating the lack of antecedent basis noted above wherein it is suggested to overcome the 35 U.S.C. 112(b) rejections the claims are amended to consistently refer to the pressure sensitive transfer adhesive in the same manner in each instance.  Claims 16-20 are similarly rejected below.
Claim 16 recites the limitation "each said pressure sensitive transfer adhesive member" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the exposed face of said pressure sensitive transfer adhesive material member" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the pressure sensitive transfer adhesive material" in line 25.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (G 90 06 975.7) in view of Steverson et al. (U.S. Patent Application Publication 2014/0239632) and Herbig et al. (U.S. Patent Application Publication 2007/0212509).
Fischer (Figure and Pages 1, 2, and 4) discloses a method of applying a transfer adhesive to at least two end faces of insulation tubing, the method comprising: fitting a first section of insulation tubing having at least one end face to a pipe (e.g. “… insulating tubes are mounted externally around the pipe to be insulated.”; peeling (e.g. “The installer removes the annular adhesive patch…”) a transfer adhesive member (K) and attached release liner (P) (i.e. a transfer adhesive material release liner) from a substrate (F) that includes multiple/at least three transfer adhesive material members configured to conform with end faces of insulation tubing sections, the multiple transfer adhesive material members being spaced at selected distances from each other along the substrate’s length, each transfer adhesive member being covered by a release liner, each release liner including an inner concentric circle and an outer concentric circle, whereby peeling the transfer adhesive member and attached release liner from the substrate exposes one face of the transfer adhesive member; contacting the at least one end face of the first section of insulation tubing with the exposed face of the transfer adhesive material member/with the transfer adhesive material of the exposed transfer adhesive material release liner; applying pressure (e.g. “… and presses it onto the cut surface of the end of an insulating tube…”) to the release liner to adhere the exposed face of the transfer adhesive material member/exposed transfer adhesive material to the at least one end face of the first section of insulation tubing; peeling (e.g. “… and the installer then removes the cover film from the adhesive patch…”) the release liner from the transfer adhesive material member; and fitting a second section of insulation tubing having at least one end face to the pipe and contacting the at least one end face of the second section of insulation tubing with the transfer adhesive material member previously adhered to the first section of insulation tubing (e.g. “… and presses the cut surface of a further tube end onto the adhesive face of the adhesive patch.”).  
As to the limitation in claim 4 of “pressure sensitive transfer adhesive” and claims 12 and 13, Fischer does not expressly require any particular transfer adhesive member (e.g. suggesting double-sided, self-adhesive fleece) wherein it is well understood in the same art the transfer adhesive member is double-sided adhesive material comprising pressure sensitive adhesive (and regarding claim 13 acrylic-based adhesive, a rubber-based adhesive, etc.) and (regarding claim 12) a reinforcement scrim performing a reinforcing function and keeping the double-sided adhesive material together as evidenced by Steverson (Figure 5B and Paragraphs 0029-0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the transfer adhesive member taught by Fischer is the pressure sensitive transfer adhesive member taught by Steverson not only as a simple substitution of one known particular transfer adhesive member to yield predictable results but that is reinforced and kept together for use.
As to the limitation in claim 4 of “a continuous substrate roll” and claims 8 and 11, Fischer does not expressly teach the substrate (F) is continuous or not continuous wherein conventional method provide to provide multiple transfer adhesive members is on a continuous substrate roll (110 and analogous to substrate F taught by Fischer) and including (regarding claim 11) the continuous substrate roll includes a paper-based web and a release coating on the paper-based web such that substantial portions of the transfer adhesive members do not remain adhered to the substrate when removed and (regarding claim 8) optionally further comprises lateral perforations (103) through the continuous substrate roll between each of the multiple transfer adhesive material members for separation of a single (102) transfer adhesive member, attached release liner, and substrate from the roll as evidenced by Herbig (Figure 10 and Paragraphs 0036, 0046, 0048, and 0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the substrate (F) taught by Fischer is a continuous substrate roll not only as is nothing more than choosing from the finite, predictable solutions (i.e. continuous or not continuous) with a reasonable expectation of success as evidenced by Herbig but to provide the multiple transfer adhesive members (K) such that substantial portions thereof do not remain adhered to the substrate when removed and optionally to allow providing to the installer a single transfer adhesive member separated from the multiple adhesive transfer members.
Regarding claims 5 and 15, Fischer does not expressly teach the release liner attached to the pressure sensitive transfer adhesive material member further includes a release liner tab wherein it is well understood by one of ordinary skill in the art to provide the release liner (92) with a tab (91) protruding tangentially from an outer circle of the release liner to facilitate removal of the release liner as taught by Herbig (Figure 9 and Paragraph 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the release liner (P) attached to the pressure sensitive transfer adhesive material member (K) taught by Fischer as modified by Steverson further includes a release liner tab (wherein the outer concentric circle includes the release liner tab protruding tangentially from the outer concentric circle) to facilitate removal of the release liner as is well understood by one of ordinary skill in the art as evidenced by Herbig.
Claims 1, 2, 6, 7, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, Steverson, and Herbig as applied to claims 4, 5, 8, 11-13, and 15 above, and further in view of Vogler et al. (U.S. Patent Application Publication 2002/0192415).
Fischer, Steverson, and Herbig are described above in full detail.
As to the limitations in claim 1 of “peeling a release liner from a substrate roll by holding the substrate, holding a release liner tab of the release liner, and applying a force opposite the substrate to the release liner tab until an exposed pressure sensitive transfer adhesive material release liner detaches from the continuous substrate roll” and “by holding the release liner tab and applying a force opposite the end face of the first section of insulation tubing to expose the pressure sensitive transfer adhesive material” and in claim 16 of “by holding the release liner tab and applying a force opposite the end face of the first section of insulation tubing to expose the pressure sensitive transfer adhesive material” and claims 6 and 7, Fischer as modified by Steverson and Herbig above do not expressly teach how the release liner tab facilities removal wherein it is well understood by one of ordinary skill in the art the protruding edge (26 or 28 and analogous to the tab) allow the installer to grasp the edge and remove the transfer adhesive member (30) and attached release liner (12) from a carrier sheet (14 and analogous to the film) (by applying a force opposite the carrier sheet to the edge until an exposed transfer adhesive material release liner detaches from the carrier sheet wherein the carrier sheet is necessarily held stationary see Figures 1 and 2) and then to later remove the release liner from the transfer adhesive member following adhering the transfer adhesive member to a surface (60) (by applying a force opposite the surface to expose the transfer adhesive material) as taught by Vogler (Figures 1-5 and 0034, 0036, and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the release liner tab taught by Fischer as modified by Steverson and Herbig is grasped by the installer to remove the transfer adhesive member and attached release liner from the continuous substrate roll (i.e. regarding claim 1 peeling a release liner from a substrate roll by holding the substrate, holding a release liner tab of the release liner, and applying a force opposite the substrate to the release liner tab until an exposed pressure sensitive transfer adhesive material release liner detaches from the continuous substrate roll, regarding claim 6 wherein the step of peeling a pressure sensitive transfer adhesive member and attached release liner from a continuous substrate roll comprises holding the continuous substrate roll, holding the release liner tab of the release liner, and applying a force opposite the continuous substrate roll to the release liner tab until an exposed pressure sensitive transfer adhesive material release liner detaches from the continuous substrate roll) and then to later remove the release liner from the transfer adhesive member following adhering the transfer adhesive member to the end face of the first section of insulation tubing (i.e. regarding claim 1 by holding the release liner tab and applying a force opposite the end face of the first section of insulation tubing to expose the pressure sensitive transfer adhesive material, regarding claim 7 wherein the step of peeling the release liner from the pressure sensitive transfer adhesive material member includes holding the release liner tab and applying a force opposite the end face of the first section of insulation tubing to expose the pressure sensitive transfer adhesive material, and regarding claim 16 by holding the release liner tab and applying a force opposite the end face of the first section of insulation tubing to expose the pressure sensitive transfer adhesive material) as is the conventional use of the release liner tab to predictably facilitate removal as is known in the art as evidenced by Vogler.
Regarding claim 2, Fischer as modified by Steverson, Herbig, and Vogler teach wherein each release liner includes an inner concentric circle and an outer concentric circle, wherein the outer concentric circle includes a release liner tab protruding tangentially from the outer concentric circle.  Fischer does not expressly teach the continuous substrate roll includes a substrate tab proximate each release liner, and wherein the continuous substrate roll includes perforations through the substrate surrounding the outer concentric circle of each release liners, except where the perforations form a substrate tab wherein it is further known as taught by Herbig the continuous substrate roll (110) includes perforations (114) through the substrate surrounding the outer circle of each release liners, except where the perforations form a substrate tab (93) to facilitate a removal of the substrate (Figures 9 and 10 and Paragraphs 0049 and 0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the continuous substrate roll taught by Fischer as modified by Steverson, Herbig, and Vogler includes a substrate tab proximate each release liner and including perforations through the substrate surrounding the outer concentric circle of each release liners, except where the perforations form a substrate tab to facilitate removal of the substrate as taught by Herbig.
Regarding claims 17 and 19, as noted above the continuous substrate roll taught by Fischer as modified by Herbig further comprises lateral perforations through the continuous substrate roll between each of the multiple pressure sensitive transfer adhesive material members, and Fischer as modified by Steverson teach the pressure sensitive transfer adhesive material includes a reinforcement scrim.
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, Steverson, Herbig and Vogler as applied to claims 1, 2, 6, 7, 16, 17, and 19 above, and further in view of Vitoorapakorn (U.S. Patent Application Publication 2010/0151171).  
 Fischer as modified by Steverson, Herbig, and Vogler above teach all of the limitations in claims 3 and 20 except for a specific teaching placing the exposed pressure sensitive transfer adhesive material release liner around the pipe by opening a cut in the exposed pressure sensitive transfer adhesive material release liner wherein it is known in the same art the transfer adhesive material and release liner comprise a cut (22) for placing on an already assembled piping structure as evidenced by Vitoorapakorn (Figures 2 and 6 and Paragraphs 0023 and 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention placing the exposed pressure sensitive transfer adhesive material release liner around the pipe as taught by Fischer as modified by Steverson, Herbig, and Vogler is by opening a cut in the exposed pressure sensitive transfer adhesive material release liner (i.e. wherein the step of contacting the at least one end face of the first section of insulation tubing with the exposed face of the pressure sensitive transfer adhesive material member comprises placing the exposed pressure sensitive transfer adhesive material member around the pipe by opening a cut in the release liner) to place the expose pressure sensitive transfer adhesive material release liner around an already assembled piping structure as taught by Vitoorapakorn.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer, Steverson, and Herbig as applied to claims 4, 5, 8, 11-13, and 15 above, and further in view of George (U.S. Patent Application Publication 2007/0004575).  Additionally, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, Steverson, Herbig and Vogler as applied to claims 1, 2, 6, 7, 16, 17, and 19 above, and further in view of George.  
Fischer, Steverson, Herbig, and Vogler are described above in full detail.  Herbig further teaches the continuous substrate roll further comprises folds, creases, etc. (Paragraph 0050) without expressly teaching the continuous substrate roll comprises an interleaved stack wherein it is well understood by one of ordinary skill in the art such creases are used to facilitate folding of the continuous substrate roll into an interleaved stack, i.e. fan-folded stack, and including during removal of adhesive members the interleaved stack may be spliced whereas a roll form must be replaced as taught by George (Paragraphs 0002, 0005, 0006, and 0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the continuous substrate roll taught by Fischer as modified by Steverson and Herbig and Fischer as modified by Steverson, Herbig, and Vogler comprises an interleaved stack as is the predictable use of the creases and including so that during removal of transfer adhesive members from the substrate the interleaved stack may be spliced as taught by George (i.e. wherein the continuous substrate roll further comprises creases adapted to facilitate folding of the continuous substrate roll into an interleaved stack).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, Steverson, and Herbig as applied to claims 4, 5, 8, 11-13, and 15 above, and further in view of Horiguchi et al. (U.S. Patent Application Publication 2013/0142982).  
Fischer, Steverson, and Herbig are described above in full detail.  Fischer does not require the thickness of the pressure sensitive transfer adhesive material is any in particular wherein conventional adhesive thickness is from 0.07 to 0.08 mm such as 0.07 mm as is advantageous both in peeling is easily generated and miniaturization and thinning of the product as evidenced by Horiguchi (Paragraph 0128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thickness of the pressure sensitive transfer adhesive material taught by Fischer as modified by Steverson and Herbig is from 0.07 to 0.08 mm as is not only conventional and predicable thickness for the material as evidenced by Horiguchi but is advantageous both in peeling is easily generated and miniaturization and thinning of the product, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range is critical and Fischer does not teach away from the claimed range (See MPEP 2144.05). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746